Name: Commission Regulation (EC) No 1622/94 of 4 July 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  trade policy
 Date Published: nan

 No L 170/24 Official Journal of the European Communities 5. 7. 94 COMMISSION REGULATION (EC) No 1622/94 of 4 July 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Commis ­ sion Regulation (EEC) No 1574/93 (2), and in particular Article 9 (3) thereof, Whereas until now whole chickens as well as cuts thereof have been classified without distinction of age under the same subheadings of the agricultural product nomencla ­ ture for export refunds ; whereas account must be taken of the particular situation of the markets, and in particular of their respective values by virtue of the age of the chickens when the export refunds are set ; whereas it is therefore necessary to make a distinction between the meat of chickens raised for breeding aind egg laying on the one hand and the meat of chicken raised of fattening on the other ; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 607/94 (4), estab ­ lished on the basis of the combined nomenclature an agricultural product nomenclature for refunds ; whereas that Regulation must be amended to provide for the abovementioned distinction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 In Sector 8 of the Annex to Regulation (EEC) No 3846/87, the data concerning CN codes 020710 11 , 0207 10 15, 0207 iO 19, 0207 21 , 0207 39 13, 0207 39 21 , 0207 39 23, ex 0207 39 25, 0207 41 11 , 0207 41 41 , 0207 41 51 and ex 0207 41 71 shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. ' Done at Brussels, 4 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 152, 24. 6. 1993, p. 1 . (3) OJ No L 366, 24. 12. 1987, p. 1 . (*) OJ No L 77, 19 . 3 . 1994, p. 5. 5. 7. 94 Official Journal of the European Communities No L 170/25 ANNEX CN code Description of goods Product code Fowls of the species Gallus domesticus : 0207 10 11 Plucked and gutted, with heads and feet, known as '83 % chickens' With completely ossified sternum tips, femurs and tibias 0207 10 11 100 Other 0207 10 11 9Q0 0207 10 15    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as * '70 % chickens'     With completely ossified sternum tips, femurs and tibias 0207 10 15 100 Other 020710 15 900 0207 10 19    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented :     'chickens 65 %' _____ With completely ossified sternum tips, femurs and tibias 020710 19 110 Other 0207 10 19 190 Otherwise presented : With completely ossified sternum tips, femurs and tibias 0207 10 19 910 Other 0207 10 19 990 0207 21   Fowls of the species Gallus domesticus : 0207 21 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % chickens'     With completely ossified sternum tips, femurs and tibias 0207 21 10 100 Other 0207 21 10 900 0207 21 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented :     'chickens 65 %' :      With completely ossified sternum tips, femurs and tibias 0207 21 90 110 Other 0207 21 90 190     Otherwise presented : With completely ossified sternum tips, femurs and tibias 0207 21 90 910 Other 0207 21 90 990 No L 170/26 Official Journal of the European Communities 5. 7. 94 CN code Description of goods Productcode 0207 39 13 ______ Halves and quarters : Of birds with completely ossified sternum tips, femurs and tibias 0207 39 13 100 Other 0207 39 13 900 0207 39 21 ______ Breasts and cuts thereof :        Of birds with completely ossified sternum tips (') 0207 39 21 100 Other 0 0207 39 21 900 0207 39 23 ______ Legs and cuts thereof        Of birds with completely ossified femurs and tibias 0207 39 23 100 » Other 0207 39 23 900 ex 0207 39 25 Others :        Halves or quarters without rumps :         Of birds with completely ossified sternum tips, femurs and tibias 0207 39 25 110 Other 0207 39 25 190        Cuts consisting of a whole leg or part of a leg and part of the back where the weight of the part of the back does not exceed 25 % of the total weight Of birds with completely ossified femurs 0207 39 25 210 Other 0207 39 25 290 Cuts consisting of both unseparated hind quarters with or without the rump ;         Of birds with completely ossified femurs 0207 39 25 310 Other 0207 39 25 390        Cuts consisting of the two wings and a part of the back where the weight of the part of the back does not exceed 45 % of the total weight 0207 39 25 400 0207 41 11 ______ Halves and quarters :        Of birds with completely ossified sternum tips, femurs and tibias 0207 41 11 100 Other 0207 41 11 900 0207 41 41 ______ Breasts and cuts thereof :        Of birds with completely ossified sternum tips (') 0207 41 41 100 Other (') 0207 41 41 900 0207 41 51 ______ Legs and cuts thereof :        Of birds with completely ossified femurs and tibias 0207 41 51 100 Other 0207 41 51 900 5. 7. 94 Official Journal of the European Communities No L 170/27 CN code Description of goods Product code ex 0207 41 71 ______ Other : _______ Halves or quarters without the rump :         Of birds with completely ossified sternum tips, femurs and tibias 0207 41 71 110 Other 0207 41 71 190 Cuts consisting of a whole leg or part of the back where the weight of the part of the back does not exceed 25 % of the total weight         Of birds with completely ossified femurs 0207 41 71 210 Other 0207 41 71 290        Cuts consisting of both unseparated hind quarters with or without the rump :         Of birds with completely ossified femurs 0207 41 71 310 Other 0207 41 71 390        Cuts consisting of the two wings and a part of the back where the weight of the part of the back does not exceed 45 % of the total weight 0207 41 71 400 (') The refund is paid only if the sternum is present.